Ciparick, J. (dissenting).
Because I agree with the Appellate Division that identity is not an issue in this case and that defendant’s ex-wife’s testimony concerning his abuse of her was admitted, not to establish identity through a unique modus operandi, but to establish propensity, it was an abuse of discretion to allow that evidence to be admitted on the People’s direct case. Therefore, I respectfully dissent.
It is axiomatic that evidence of uncharged crimes is inadmissible where “its only purpose is to show bad character or propensity towards crime” (People v Arafet, 13 NY3d 460, 464-465 [2009]). Here, the People argue that the evidence that defendant had assaulted his ex-wife in a unique and similar manner was utilized for the purpose of establishing identity. Establishing identity, of course, is one of the exceptions to the general rule that uncharged prior bad acts are inadmissible (see People v Molineux, 168 NY 264, 293 [1901]).
However, in Molineux we cautioned against liberal use of the identity exception.
“The reason for this is obvious. In the nature of things there cannot be many cases where evidence of separate and distinct crimes, with no unity or connection of motive, intent or plan, will serve to legally identify the person who committed one as the same person who is guilty of the other. The very fact that it is much easier to believe in the guilt of an accused person when it is known or suspected that he has previously committed a similar crime proves the dangerous tendency of such evidence to convict, not upon the evidence of the crime charged, but upon the superadded evidence of the previous crime. Hence our courts have been proverbially *606careful to subject such evidence to the most rigid scrutiny, and have invariably excluded it in cases where its relevancy and competency was not clearly shown” (168 NY at 313-314).
Here, complainant was defendant’s wife and the alleged assault occurred over a period of 12 hours. This was not a case where there was any possibility of mistaken identity. The majority asserts that, by maintaining his innocence, defendant put the issue of identity into play because “identity [was not] conclusively established” by other evidence (see majority op at 603, quoting People v Condon, 26 NY2d 139, 142 [1970]). However, the facts of this case and the facts of Condon are readily distinguishable. In Condon, there was a single eyewitness to the crime, who did not personally know the defendant. During the trial, the eyewitness was thoroughly questioned concerning his identification of the defendant. We held that “since the single eyewitness was extensively impeached, defendant’s identity was not conclusively established” (Condon, 26 NY2d at 142). Furthermore, we noted that defendant “maintained throughout the trial that he was the victim of mistaken identity. Thus, identity was still very much in issue” (id. n). There is no comparable claim of mistaken identity in this case. Complainant testified that it was defendant, her husband, who subjected her to abuse for 12 continuous hours.
Similarly, in People v Beam (57 NY2d 241 [1982]), also relied upon by the majority, “the assailant’s identity remained in dispute. It was put into issue by the defense cross-examination of the victim which raised questions concerning the validity of his identification of the defendant” (id. at 251). By contrast, in this case, the cross-examination of complainant focused on inconsistences in her testimony and at no time was her identification of her husband as her assailant questioned.
While defendant’s testimony at trial that he did not know the cause of complainant’s injuries, never saw any bruises or burn marks and did not perpetrate any of the acts that complainant accused him of doing may arguably have opened the door for the admission of prior bad acts, we need not opine on that as the evidence was admitted during the People’s direct case, a clear Molineux violation.*
*607It is clear, in this case, that the defense was not one of mistaken identity but rather that of attacking the credibility of complainant. Indeed, in his opening statements to the jury, defense counsel stated:
“The central question here is not if the complainant was injured, or if the complainant suffered bruises to her body. The question here is, did [defendant] cause those bruises with intent to cause a serious physical injury as defined under the law.
“Now, the complainant will come and tell her version of what happened. But the evidence and the absolute lack of evidence will show that she is not telling the truth.”
Furthermore, the People’s summation did not argue that the ex-wife’s testimony was admitted to demonstrate that complainant was certain as to the identification of defendant but to bolster complainant’s testimony and show that defendant has a propensity to abuse women. In fact, the People stated that “[the ex-wife] comes in and says two years ago for the same reason that he did it to her, he also did it to me. That’s why she’s here.” The People essentially admit that the ex-wife was not there to prove defendant’s identity but defendant’s propensity to beat up his wives. The People went on to state that if defendant suspects someone of cheating on him “[h]e ties them up. He tortures them.” This clearly is not an argument regarding the identity of defendant.
“In truth, it is simply another . . . way of saying if defendant did it once to [his ex-wife], he would do it again; therefore he probably abused [complainant]. Since this line of reasoning is nothing more than a disguised propensity argument, it falls within the core of what the Molineux rule prohibits and should therefore have been excluded” (People v Hudy, 73 NY2d 40, 56 [1988] [internal quotation marks omitted]).
In short, this is not a case where identity is an issue. In fact, defendant’s identity was conclusively established by complainant’s testimony. The majority today crafts a rule whereby any *608time a defendant does not stipulate to identity as the perpetrator of the acts complained of—which is very unlikely—and proclaims innocence, he or she is putting identity at issue allowing for evidence of prior crimes or similar bad acts to be admitted. This is precisely the danger we have repeatedly warned against in Molineux and its progeny.
Accordingly, I would affirm the order of the Appellate Division and order a new trial excluding the prior crimes evidence.
Chief Judge Lippman and Judges Graffeo, Read and Pigott concur with Judge Smith; Judge Ciparick dissents and votes to affirm in a separate opinion in which Judge Jones concurs.
Order reversed, etc.

 The majority relies heavily on the fact that the trial court, while considering the Molineux application, was aware of what defendant might say at trial *607since he had previously testified regarding the incident at a violation of probation hearing. This reliance is misplaced as defendant could have chosen to exercise his right not to give testimony on his own behalf during trial.